Title: From Thomas Jefferson to Va. Baptist Associations of Chesterfield, 21 November 1808
From: Jefferson, Thomas
To: Baptist Associations of Chesterfield, Va.


                  
                     Nov. 21. 08.
                  
                  To the General meeting of correspondence of the six Baptist associations represented at Chesterfield in Virginia.
                  I thank you, fellow citizens for your affectionate address, & receive with satisfaction your approbation of my motives for retirement. In reviewing the history of the times through which we have past, no portion of it gives greater satisfaction, on reflection, than that which presents the efforts of the friends of religious freedom, & the success with which they were crowned. we have solved, by fair experiment, the great & interesting question Whether freedom of religion is compatible with order in government and obedience to the laws; & we have experienced the quiet as well as the comfort which results from leaving every one to profess freely & openly those principles of religion which are the inductions of his own reason, & the serious convictions of his own enquiries.
                  It is a source of great contentment to me to learn that the measures which have been pursued in the administration of your affairs have met your approbation. too often we have had but a choice among difficulties; and this situation characterises remarkably the present moment. but fellow-citizens, if we are faithful to our country, if we acquiesce with good will in the decisions of the majority, and the nation moves in mass in the same direction, altho’ it may not be that which every individual thinks best, we have nothing to fear from any quarter.
                  I thank you sincerely for your kind wishes for my welfare, and with equal sincerity implore the favor of a protecting providence for yourselves.
                  
                     Th: Jefferson 
                     
                  
               